ACCEPTED
                                                                                            03-14-00463-CV
                                                                                                   3609441
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                     12/29/2014 10:31:07 PM
                                                                                           JEFFREY D. KYLE
                                                                                                     CLERK
                                   No. 03-14-00463-CV

                                                                          FILED IN
DON & CAROL TITEL,                       §         IN THE THIRD    3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
Appellants
                                                                  12/29/2014 10:31:07 PM
                                         §         COURT OF     APPEALS,
                                                                     JEFFREY D. KYLE
v.                                                                         Clerk
                                         §         TEXAS
MORRIS & LISA MELCHOR,
Appellees                                §


                 MOTION TO EXTEND TIME TO FILE BRIEF

        Comes now Appellant, by and through counsel, to move to extend the

deadline for filing a brief in this appeal. As grounds therefor, Counsel would

show:

1. Current Deadline: January 2, 2014.

2. Requested Extension: 60 days after a complete clerk's record is filed.

3. Reasons for Extension:

     A. Incomplete Clerk's Record. Due to no fault of plaintiff, the trial clerk failed
        to include several summary judgment proofs. Appellant's counsel had
        painstakingly listed each summary judgment proof needed for this appeal, as
        required. By letter, attached to this motion, counsel is directing the trial
        clerk to supplement her record as TRAP 34.5(c)(l) directs.
     B. Busy trial schedule. Sixty days is requested because Counsel has two jury
        trials and other lesser matters scheduled for January. Counsel had planned
        to write his brief during the slow period of the holiday season, but due to the
        incomplete record, will now have to wait for the supplement, which may be
        filed during a very busy January.
4. One previous extension to file a brief has been requested and granted.


                                       PRAYER

                                             1
      WHEREFORE, Defendant prays this motion be granted and the Court
extend the time for filing appellant's brief.

                                         Respectfully submitted,


                                         ~adt1h_
                                         Paul C. Velte IV
                                         Attorney for Appellants
                                         109 E. Hopkins St., Ste. 204
                                         San Marcos, TX 78666
                                         512-353-2299
                                         512-476-9504 FAX
                                         Email: velte@ptexans.com
                                         Bar #20541 700

                      CERTIFICATE OF CONFERENCE
      Counsel for Appellant hereby certifies he has conducted a conference with
counsel for Appellee, Jay Lea, regarding Appellant's Motion to Extend Time, and
counsel for Appellee has stated he opposes said motion.




                                         Paul C. Velte IV


                            CERTIFICATE OF SERVICE

      I hereby certify that I have served a copy of this document upon Jay Lea,
Counsel for Appellee, Naman, Howell, Smith & Lee, 8310 Capital ofTexas Hwy.
North, Ste. 490, Austin, TX 78731, by facsimile transmission the date of filing to:
512-474.1901 or bye-service.




                                         Paul C. Velte IV



                                           2
                                                                                 Filed: 12/29/2014 12:00:00 AM
                                                                                               Dana DeBeauvoir
                                                                                            Travis County Clerk
                                                                                              C-1-CV-14-004232
                                   PAUL C. VELTE IV                                                  Anita Duran
                                        LAWYER & COUNSELOR
109 E. HOPKJNS STREET                                                     E-mail: velte@ptexans. corn
SUITE 204                                                                          Phone 512-353-2299
SAN MARCOS, TEXAS 78666                                                               fax 512-476-9504




                                                             Dec. 27, 2014

Travis County Clerk
ATTN: A. De Shay                               Re: Incomplete Clerk's Record
                                               Appellate Cause #03-14-00463-CV
                                               Cause #C-1-CV-14-004232 (after severance)
                                               Cause #C-1-CV-12-008224 (before severance)

Dear Ms. DeShay:

        On August 5, 2014, I designated items to be included in your record on appeal. Fourteen
of those iterns wffe not included in the record you fi Ieel with the Third Court of Appeals.
Pursuant to rule 34.5(c)(1) of the Texas Rules of Appellate Procedure, I ern requesting you to
supplement your record with the following items.

        I implore you to call me if you have any problem identifying these items that I nea:l
included. For ease of reff!l'ence, I provided a description of each exhibit to Plaintiff's Proofs and
include in parentheses the original .pdf file name that was usa::! when e-filing same with your
office. A ftff reviewing the 843 page document you fi Ieel with the Court of Appeals, I find the
following itemswf!l'enot included.

Missing Summary Judgment Proofs:

   1.        Fire Marshall's Report ("Cert Copy of Fire,Marshal Rpt.PDF")
   2.        Deposition exeffpts of:
        1)   Jffemy Melchor (" Depo Exeffpts - Jffemy Melchor. PDP')
        2)   Lisa Melchor ("Depo Exeffpts- Lisa Melchor_New.PDF")
        3)   Morris Melchor ("Depo Exffpts- Morris Melchor.pdf") with Deposition Exhibits 1
             and 2 ("MM Depo Exh 1.PDF" and" MM Depo Exh 2.PDF")
        4)   Mandy Edwards("Depo Exeffpts- Mandy Edward_New.PDF")
   3.        Affidavit of Amanda Benedict ("Affidavit_Amanda Benedict.pdf")
   4.        Affidavit of Royce Reid ("Affidavit_Reid.pdf")
   5.        Affidavit of Dean ShoemakE~' ("Affidavit_Shoemakf!l'.pdf")

Furthf!l'more, while you did include the following deposition transcripts, you did not include the
exhibits, which wffe listed in my previous designation as follows (missing items are in red):




                                                  1
   1.      Deposition of Fire Marshall Daniel Berger ("Berger, Daniel Depo.PDF") with
   exhibits 4 and 6 ("Berger Depo Exhibit 4.pdf' and " Berger Depo Exhibit 6.pdf')
   2.      Deposition of Jose Rodriguez ("Rodriguez, Jose Depo.PDF") with exhibit 2
   ("Rodriguez Depo Exhibit 2.pdf')

        Please do NOT re-copy the entire depositions. At the cost of $1 per page that would
unnecessarily increase the cost of the supplemental record; please just include the missing
exhibits.


                                            Sincerely yours,


                                            laJt1Kz__
                                            Paul C. Velte IV


cc:
Clerk, Third Court of Appeals
Dana Debeauvoir




                                               2